DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 12/15/2020, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 5 of the response, filed 12/15/2020, with respect to the rejection of Claims 4-5 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The amendments to Claim 1 remove the indefiniteness from Claims 4-5; therefore, the rejection of Claims 4-5 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 5-7 of the response, filed 12/15/2020, with respect to the rejection of Claims 1 and 3-7 under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  As stated in the Advisory Action, the amendments to Claims 1 and 6 are not disclosed by the previously cited prior art; therefore, the rejection of Claims 1 and 3-7 under 35 U.S.C. §102(a)(1) has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-7 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a centrifugal compressor comprising a scroll having a discharge portion, a winding start portion, and a minimum portion that has a smaller inner diameter than an inner diameter of the winding start portion, wherein an inner diameter of the scroll flow passage gradually decreases in the rotation direction from the winding start portion to the minimum portion and gradually increases in the rotation direction from the minimum portion to a winding end portion.  Iwakiri discloses a centrifugal compressor comprising a scroll having a discharge portion and a winding start portion; however, an inner diameter of the scroll flow passage gradually decreases in the rotation direction from the winding start portion to a minimum portion and gradually increases in the rotation direction from the minimum portion to a winding end portion.  The prior art fails to disclose a centrifugal compressor as claimed; therefore, Claims 1 and 3-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745